                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



Kim J. H.,                                      Civil No. 18-cv-2736 (MJD/TNL)

                   Plaintiff,

v.
                                                         ORDER
Andrew Saul, Commissioner of Social
Security,

                   Defendant.




      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Tony N. Leung dated January 27, 2019 (Doc. No.

20) addressing the parties’ cross motions for summary judgment. No objections

have been filed.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based on the review the Court

will adopt the Report and Recommendation in its entirety.

      IT IS HEREBY ORDERED that:

      1. Plaintiff’s Motion for Summary Judgment (Doc. No. 12) is GRANTED
         IN PART and DENIED IN PART.
     2. The Commissioner’s Motion for Summary Judgment (Doc. No. 15) is
        GRANTED IN PART and DENIED IN PART.


     3. The Commissioner’s decision is AFFIRMED as to steps one through
        four, except as to the consideration of Plaintiff’s degree of absenteeism at
        step four and VACATED as to any “alternative findings” at step five.


     4. This matter is REMANDED to the Commissioner pursuant to sentence
        four of 42 U.S.C. § 405(g) for further proceedings consistent with this
        opinion.

     LET JUDGMENT BE ENTERED ACCORDINGLY.



Date: February 20, 2020                     s/ Michael J. Davis
                                            Michael J. Davis
                                            United States District Court
